Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16177718 which was filed on 11/01/2018. 

Response to Amendment
In the reply file 11/9/2022, Claims 1-4, 8, and 13-18 have been amended.  Claims 21-22 have been added and no new claims have been cancelled. Accordingly, claims 1-4, 7-8, 10, 12-18, and 20-22 stand pending.

Response to Arguments
Applicant’s arguments, filed 11/9/2022, have been fully considered but are moot in view of new grounds of rejection. 
The applicant argues the computer readable medium of claims 15-18 and 20 is non-transitory, stating that paragraph 36 in the specification limits computer readable storage medium to not be construed as being transitory signals per se.  While the examiner does not disagree with that, claims 15-18 and 20 are directed to a computer program product comprising a computer readable storage medium.  The term “comprising” is an open ended term and does not limit a computer program product to only being interpreted as the computer readable storage medium described in the specification, therefore the specification does not limit the claimed computer program product comprising computer readable storage media from being interpreted as a signal per se.  Therefore, the examiner is not persuaded.
The applicant argues that the cited references do not teach “the affected ones of the plurality of computing software and hardware resources include a first set of computing software and hardware resources that are directly affected by the later change request and a second set of computing software and hardware resources that are indirectly affected by the later change request based on being in a subordinate network hierarchy which is dependent on the first set of computing software and hardware resources”.  The examiner respectfully disagrees.  Upon further review of the Magnuson reference after the interview with the attorney, Magnuson teaches, in paragraphs 14-17 and 29-30, the change management system includes a model that represents various resources, their dependencies, and relationships among the various resources.  For example, a configuration item for a server may contain configuration items for one or more applications, while configuration items for application resources may contain configuration items for application program resources that make up the application resources.  This is interpreted as a network hierarchy with subordinate levels of resources dependent on a first/upper set of resources, such as a software level of applications being dependent on an upper level servers as taught by Magnuson.  The change management system will reference this model to determine interrelationships among the resources and use it to organize, analyze, track, and communicate information about the planned changes, such as the conflict analysis engine may analyze various resource relationships to identify one or more resources involved in the change order to determine conflicts that need to be resolved and locked during the blackout windows of Magnuson. Therefore, the examiner is not persuaded.
The applicant argues that the cited references do not teach “the second set of computing software and hardware resources are at a software level which is subordinate in a network hierarchy to the first set of computing software and hardware resources at a hardware software level”.  The examiner respectfully disagrees.  Upon further review of the Magnuson reference after the interview with the attorney, Magnuson teaches, in paragraphs 14-17 and 29-30, the change management system includes a model that represents various resources, their dependencies, and relationships among the various resources.  For example, a configuration item for a server may contain configuration items for one or more applications, while configuration items for application resources may contain configuration items for application program resources that make up the application resources.  This is interpreted as a network hierarchy with subordinate levels of resources dependent on a first/upper set of resources, such as a software level of applications being dependent on an upper level servers as taught by Magnuson. As argued above, this hierarchy is used to determine the conflicts among change orders as taught by Magnuson.  Therefore, the examiner is not persuaded.
The applicant argues that the cited references do not teach “the subordinate network hierarchy of the second set of computing software and hardware resources is at a lower network hierarchy level than a network hierarchy level of the first set of computing software and hardware resources”.  The examiner respectfully disagrees.  Upon further review of the Magnuson reference after the interview with the attorney, Magnuson teaches, in paragraphs 14-17 and 29-30, the change management system includes a model that represents various resources, their dependencies, and relationships among the various resources.  For example, a configuration item for a server may contain configuration items for one or more applications, while configuration items for application resources may contain configuration items for application program resources that make up the application resources.  This is interpreted as a network hierarchy with subordinate levels of resources dependent on a first/upper set of resources, such as a software level of applications being dependent on an upper level servers as taught by Magnuson. As argued above, this hierarchy is used to determine the conflicts among change orders as taught by Magnuson.  Therefore, the examiner is not persuaded.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a computer-readable storage medium which may include non-statutory subject matter, for example, a signal.  It is suggested that the applicant add the term "non-transitory" when claiming computer readable storage medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-8, 10, 12-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruse et al. (US10986131), hereinafter Kruse, in view of Magnuson et al. (US2011/0099158), hereinafter Magnuson.

Regarding Claim 1:
Kruse teaches:
A method of operating a computing infrastructure comprising a plurality of computing software and hardware resources, a central repository connected to the plurality of computing software and hardware resources, and a change request tool connected to the central repository (Kruse, figures 1 and 2, column 2 lines 35-67, column 5 lines 8-17 and 50-62; note policy management service for computing resources with change request tool), the method comprising: 
receiving, by the central repository, a later change request for at least one of the plurality of computing software and hardware resources over a network (Kruse, figures 1 and 5, column 2 lines 35-58, column 5 line 50 - column 6 line 26; note requesting a change from a default policy); 
determining, by the central repository, which ones of the plurality of computing software and hardware resources would be affected by the later change request (Kruse, figures 1 and 5, column 2 lines 35-58, column 5 line 50 - column 6 line 26; note requesting a change from a default policy to prevent reads from a class of storage would prevent a user from reading from such resources, which means it was determined what resources would be affected by the change; note impact of changes to existing policies are determined from proposed policy changes, e.g. later change request);
determining, by the central repository, that the later change request conflicts with an earlier change request (Kruse, column 2 lines 35-58, note determining impact of proposed policy changes and any conflicts it has with previous policies, e.g. earlier change requests); and 
invalidating the later change request in response to the affected ones of the plurality of computing software and hardware resources being locked by the central repository (Kruse, figure 5, column 16 lines 22-30; note changes may be discarded in response to the impact warnings of the proposed policy); 
the central repository comprises another hardware resource (Kruse, figure 1, column 2 lines 35-67, column 5 lines 8-17 and 50-62; note policy management service for computing resources with change request tool), and
the affected ones of the plurality of computing software and hardware resources include a first set of computing software and hardware resources that are directly affected by the later change request (Kruse, figures 1 and 5, column 2 lines 35-58, column 5 line 50 - column 6 line 26; note requesting a change from a default policy to prevent reads from a class of storage would prevent a user from reading from such resources, which means it was determined what resources would be affected by the change; note impact of changes to existing policies are determined from proposed policy changes, e.g. later change request) 
While Kruse teaches a conflict management system that identifies conflicts to policy changes for computing resources, Kruse doesn’t specifically teach locking, by the central repository, the affected ones of the plurality of computing software and hardware resources by preventing changes to the affected ones of the plurality of computing software and hardware resources by the later change request; and wherein: the earlier change request includes a first timeslot during which the earlier change request is to be implemented; the later change request includes a second timeslot during which the later change request is to be implemented; and the second timeslot overlaps the first timeslot, and the central repository comprises another hardware resource; and a second set of computing software and hardware resources that are indirectly affected by the later change request based on being in a subordinate network hierarchy which is dependent on the first set of computing software and hardware resources.  However, Magnuson is in the same field of endeavor, change management, and Magnuson teaches:
receiving, by the central repository, a later change request for at least one of the plurality of computing software and hardware resources over a network (Magnuson, [0006, 0019]; note receiving a scheduled change request); 
determining, by the central repository, which ones of the plurality of computing software and hardware resources would be affected by the later change request (Magnuson, [0006, 0019]; note determining affected resources of the change request);
locking, by the central repository, the affected ones of the plurality of computing software and hardware resources by preventing changes to the affected ones of the plurality of computing software and hardware resources by the later change request (Magnuson, [0006,0024], note blackout windows that define time periods that no changes can occur to the resources, which is interpreted as locking affected resources); 
determining, by the central repository, that the later change request conflicts with an earlier change request (Magnuson, [0006, 0019, 0034]; note determining change conflicts between multiple change requests); and 
wherein: the earlier change request includes a first timeslot during which the earlier change request is to be implemented (Magnuson, [0019], note determining conflict risk of multiple change orders for the same resource having overlapping implementation schedules.  This means that an earlier change request includes a first timeslot to be implemented); 
the later change request includes a second timeslot during which the later change request is to be implemented (Magnuson, [0019], note determining conflict risk of multiple change orders for the same resource having overlapping implementation schedules.  This means that a later change request includes a second timeslot to be implemented);  and 
the second timeslot overlaps the first timeslot (Magnuson, [0019], note determining conflict risk of multiple change orders for the same resource having overlapping implementation schedules.  This means that the second timeslot overlaps the first timeslot), and 
the central repository comprises another hardware resource (Magnuson, [0006], note change management system detects, reports, and tracks computing resources for the entire system).
the affected ones of the plurality of computing software and hardware resources include a first set of computing software and hardware resources that are directly affected by the later change request (Magnuson, [0006, 0019]; note determining directly affected resources of the change request) and a second set of computing software and hardware resources that are indirectly affected by the later change request based on being in a subordinate network hierarchy which is dependent on the first set of computing software and hardware resources (Magnuson, [0014-0015, 0017, 0029-0030], note the change management system includes a model that represents various resources, their dependencies, and relationships among the various resources.  For example, a configuration item for a server may contain configuration items for one or more applications, while configuration items for application resources may contain configuration items for application program resources that make up the application resources. This is interpreted as a second set of computing software and hardware resources at a software level which is subordinate in a network hierarchy, e.g. applications being subordinate in a network hierarchy to servers; note the change management system will reference this data to determine interrelationships among the resources and use it to organize, analyze, track, and communicate information about the planned changes; note the conflict analysis engine may analyze various resource relationships to identify one or more resources involved in the change order to determine conflicts that need to be resolved)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 2:
Kruse as modified shows the method as disclosed above;
Kruse as modified further teaches:
receiving, by the central repository, a subsequent change request for at least one of the plurality of computing software and hardware resources (Kruse, column 2 lines 35-67, note receiving multiple change requests) (Magnuson, [0006, 0019] note receiving multiple change requests after a change order has already been scheduled); 
determining, by the central repository, which of the plurality of computing software and hardware resources would be affected by the subsequent change request (Kruse, figures 1 and 5, column 2 lines 35-58, column 5 line 50 - column 6 line 26; note requesting a change from a default policy to prevent reads from a class of storage would prevent a user from reading from such resources, which means it was determined what resources would be affected by the change; note impact of changes to existing policies are determined from proposed policy changes, e.g. later change request) (Magnuson, [0006, 0019]; note determining affected resources of the change request); 
determining, by the central repository, that the subsequent change request is not in conflict with the earlier change request (Kruse, column 2 lines 35-58, note determining impact of proposed policy changes and any conflicts it has with previous policies, e.g. earlier change requests) (Magnuson, [0006, 0019, 0034]; note determining change conflicts between multiple change requests); and 
locking the affected ones of the plurality of computing software and hardware resources that would be affected by the subsequent change request (Magnuson, [0006,0024], note blackout windows that define time periods that no changes can occur to the resources, which is interpreted as locking affected resources).
wherein the subsequent change request occurs during at least one of the first timeslot and the second timeslot (Magnuson, [0019], note determining conflict risk of multiple change orders for the same resource having overlapping implementation schedules.  This means it was determined that a change request occurs during a timeslot of a previous change request, e.g. first or second timeslot).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 3:
Kruse as modified shows the method as disclosed above;
Kruse as modified further teaches:
determining, by the central repository, at least one owner of the plurality of computing resources that would be affected by the subsequent change request using a database of the central repository (Kruse, column 16 lines 31-67, note requiring approval from a user for the change request) (Magnuson, [0020, 0014-0017, 0026], note identifying any resources involved in the change orders and communicating conflicts to the appropriate resources such (e.g. contacts having implementer, affected user, or change manager; roles in a context for the change orders, information technology resources 115n involved in or impacted by the change orders, etc.), which is interpreted as including the owner; note the change management system using a database of the central repository); and 
notifying, by the central repository, the at least one owner of the subsequent change request (Kruse, column 16 lines 31-67, note requiring approval from a user for the change request and notifying that user) (Magnuson, [0020, 0026], note identifying any resources involved in the change orders and communicating conflicts to the appropriate resources such (e.g. contacts having implementer, affected user, or change manager; roles in a context for the change orders, information technology resources 115n involved in or impacted by the change orders, etc.), which is interpreted as including the owner).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 4:
Kruse as modified shows the method as disclosed above;
Kruse as modified further teaches:
receiving, by the central repository, approval of the subsequent change request from the at least one owner of the plurality of computing software and hardware resources (Kruse, column 4 lines 37-52, column 16 lines 30-67, note approving the policy change) (Magnuson, [0014-0017, 0020-0021, 0026, 0028], note identifying any resources involved in the change orders and communicating conflicts to the appropriate resources such (e.g. contacts having implementer, affected user, or change manager; roles in a context for the change orders, information technology resources 115n involved in or impacted by the change orders, etc.), which is interpreted as including the owner.  Note resolving the conflicts is interpreted as approving the change request); 
notifying, by the central repository, at least one change implementor of the subsequent change request (Kruse, column 4 lines 37-52, column 16 lines 30-67, note approving the policy change) (Magnuson, [0020-0021, 0026, 0028], note identifying any resources involved in the change orders and communicating conflicts to the appropriate resources such (e.g. contacts having implementer, affected user, or change manager; roles in a context for the change orders, information technology resources 115n involved in or impacted by the change orders, etc.), which is interpreted as including the owner.  Note resolving the conflicts is interpreted as approving the change request); and 
implementing, by the central repository, the subsequent change request in the plurality of computing software and hardware resources that are affected by the subsequent change request (Kruse, figure 5, column 16 lines 22-30, note implementing update) (Magnuson, figure 2, [0025], note implanting change orders).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 7:
Kruse as modified shows the method as disclosed above;
Kruse as modified further teaches:
notifying, by the central repository, a change requester that submitted the later change request of the invalidation of the later change request (Kruse, column 16 lines 31-57, note notifications or alerts may be generated if the change request is not approved) (Magnuson, [0026], note notifying the change requester of the conflicts to the request).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 8:
Kruse teaches:
A change management system comprising: a plurality of computing software and hardware resources comprising at least one computer system (Kruse, figures 1 and 2, column 2 lines 30-39, column 5 lines 50-62, note policy management service for computing resources); 
a central repository comprising another hardware resource which is connected to the plurality of computing software and hardware resources over a network, the central repository including, for each of the computing software and hardware resources, identification information, ownership information, relationship information with respect to at least another one of the plurality of computing software and hardware resources (Kruse, figure 1, column 2 lines 30-58, column 5 lines 50-62, column 16 lines 30-67, note determining which resources are affected by the change requests means the repository includes identification information; note determining conflicts of proposed policy changes with previous policies and the use of the approval tool to notify approvers, e.g. owners, means the repository includes ownership information and relationship information with respect to the resources); 
a change request tool connected to the central repository for requesting a change to at least one of the plurality of computing software and hardware resources (Kruse, figures 1 and 5, column 2 lines 35-58, column 5 line 50 - column 6 line 26; note change request tool; note requesting a change from a default policy);
and an approval tool connected to the central repository for approving or invalidating the requested change (Kruse, figure 5, column 16 lines 22-67; note changes may be discarded in response to the impact warnings of the proposed policy; note an approval tool),
wherein the computing software and hardware resources being prevented from being changed as a result of being locked include a first set of computing software and hardware resources that are directly affected by being locked (Kruse, figures 1 and 5, column 2 lines 35-58, column 5 line 50 - column 6 line 26; note requesting a change from a default policy to prevent reads from a class of storage would prevent a user from reading from such resources, which means it was determined what resources would be affected by the change; note impact of changes to existing policies are determined from proposed policy changes, e.g. later change request)
While Kruse teaches a conflict management system that identifies conflicts to policy changes for computing resources, Kruse doesn’t specifically teach lock information representing timeslots in which each of the computing software and hardware resources is prevented from being changed unavailable for the change as a result of being locked by the central repository; a second set of computing software and hardware resources that are indirectly affected by being locked based on being in a subordinate network hierarchy which is dependent on the first set of computing software and hardware resources, the second set of computing software and hardware resources are at a software level which is subordinate in a network hierarchy to the first set of computing software and hardware resources at a hardware software level.  However, Magnuson is in the same field of endeavor, change management, and Magnuson teaches:
a central repository comprising another hardware resource which is connected to the plurality of computing software and hardware resources over a network, the central repository including, for each of the computing software and hardware resources, identification information, ownership information, relationship information with respect to at least another one of the plurality of computing software and hardware resources, and lock information representing timeslots in which each of the computing software and hardware resources is prevented from being changed unavailable for the change as a result of being locked by the central repository (Magnuson, [0019-0021, 0024, 0026, 0028]; note determining affected resources of the change request and communicating conflicts to the appropriate resources such (e.g. contacts having implementer, affected user, or change manager; roles in a context for the change orders, information technology resources 115n involved in or impacted by the change orders, etc.), which is interpreted as including the owner.  This means the repository includes identification, ownership, and relationship information with respect to the resources; note blackout windows representing timeslots in which resources are prevented from being changed); 
a change request tool connected to the central repository for requesting a change to at least one of the plurality of computing software and hardware resources (Magnuson, [0006, 0019]; note receiving a scheduled change request, which means there is a change request tool);
and an approval tool connected to the central repository for approving or invalidating the requested change (Magnuson, [0020-0021, 0026, 0028], note resolving the conflicts and approving the change request).
wherein the computing software and hardware resources being prevented from being changed as a result of being locked include a first set of computing software and hardware resources that are directly affected by being locked (Magnuson, [0006, 0019-0021, 0024-0028]; note determining directly affected resources of the change request) and a second set of computing software and hardware resources that are indirectly affected by being locked based on being in a subordinate network hierarchy which is dependent on the first set of computing software and hardware resources (Magnuson, [0014-0015, 0017, 0029-0030], note the change management system includes a model that represents various resources, their dependencies, and relationships among the various resources.  For example, a configuration item for a server may contain configuration items for one or more applications, while configuration items for application resources may contain configuration items for application program resources that make up the application resources. This is interpreted as a second set of computing software and hardware resources at a software level which is subordinate in a network hierarchy, e.g. applications being subordinate in a network hierarchy to servers; note the change management system will reference this data to determine interrelationships among the resources and use it to organize, analyze, track, and communicate information about the planned changes; note the conflict analysis engine may analyze various resource relationships to identify one or more resources involved in the change order to determine conflicts that need to be resolved),
the second set of computing software and hardware resources are at a software level which is subordinate in a network hierarchy to the first set of computing software and hardware resources at a hardware software level (Magnuson, [0014-0015, 0017, 0029-0030], note the change management system includes a model that represents various resources, their dependencies, and relationships among the various resources.  For example, a configuration item for a server may contain configuration items for one or more applications, while configuration items for application resources may contain configuration items for application program resources that make up the application resources.  This is interpreted as a second set of computing software and hardware resources at a software level which is subordinate in a network hierarchy, e.g. applications being subordinate in a network hierarchy to servers).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 10:
Kruse as modified shows the system as disclosed above;
Kruse as modified further teaches:
an implementation tool connected to the central repository for implementing the requested change (Kruse, figures 1 and 5, column 2 lines 35-58, column 4 lines 6-36, column 5 line 50 - column 6 line 26, note implementing the change requests) (Magnuson, [0025-0026, 0028], note implementing the change requests).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 12:
Kruse as modified shows the system as disclosed above;
Kruse as modified further teaches:
wherein the central repository further comprises: a database that includes the identification information, ownership information, and relationship information (Kruse, figures 1-2 and 6, column 2 lines 30-58, column 5 lines 50-62, column 11 lines 3-28, column 16 lines 30-67; note usage and policy repositories; note determining which resources are affected by the change requests means the repository includes identification information; note determining conflicts of proposed policy changes with previous policies and the use of the approval tool to notify approvers, e.g. owners, means the repository includes ownership information and relationship information with respect to the resources) (Magnuson, [0015, 0019-0021, 0024, 0026]; note change management database stores identification and configuration information; note determining affected resources of the change request and communicating conflicts to the appropriate resources such (e.g. contacts having implementer, affected user, or change manager; roles in a context for the change orders, information technology resources 115n involved in or impacted by the change orders, etc.), which is interpreted as including the owner.  This means the repository includes identification, ownership, and relationship information with respect to the resources); and 
a resource/asset management system configured to be used to maintain, monitor, add to, and/or subtract from the database (Kruse, figures 1-2 and 6, column 4 lines 37-52, note the policy management service maintains, monitors, adds, and subtracts changes to the policies) (Magnuson, [0015, 0019-0021, 0024, 0026]; note change management database stores identification and configuration information; note changes are maintained, monitored, added, and/or subtracted from the database).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 13:
Kruse as modified shows the system as disclosed above;
Kruse as modified further teaches:
wherein the central repository further comprises: an information technology applications/software management system for monitoring at least some of the plurality of computing software and hardware resources on an operating system level (Kruse, column 2 lines 35-39, column 5 lines 8-30, note policy management service monitors the computing resources on operating and application levels) (Magnuson, [0006-0008], note monitoring computer resources on an operating system and application level).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 14:
Kruse as modified shows the system as disclosed above;
Kruse as modified further teaches:
wherein the central repository further comprises: an application release management system for monitoring at least some of the plurality of computing software and hardware resources on the application level (Kruse, column 2 lines 35-39, column 5 lines 8-30, note policy management service monitors the computing resources on operating and application levels) (Magnuson, [0006-0008], note monitoring computer resources on an operating system and application level).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 15:
Kruse teaches:
A computer program product for memory management (Kruse, figures 1 and 2, column 2 lines 35-67, column 5 lines 8-17 and 50-62; note policy management service for computing resources with change request tool), the computer program product comprising a computer readable storage medium, the computer readable storage medium having program instructions embodied therewith, the program instructions configured, when executed by at least one computer, to cause the at least one computer to perform a method comprising: 
receiving, by a central repository of a computing infrastructure, a later change request, from a change request tool, for at least one of a plurality of computing software and hardware resources of the computing infrastructure that is connected to the central repository over a network (Kruse, figures 1 and 5, column 2 lines 35-58, column 5 line 50 - column 6 line 26; note requesting a change from a default policy); 
determining, by the central repository, which ones of the plurality of computing software and hardware resources would be affected by the later change request (Kruse, figures 1 and 5, column 2 lines 35-58, column 5 line 50 - column 6 line 26; note requesting a change from a default policy to prevent reads from a class of storage would prevent a user from reading from such resources, which means it was determined what resources would be affected by the change; note impact of changes to existing policies are determined from proposed policy changes, e.g. later change request);
determining, by the central repository, that the later change request conflicts with an earlier change request (Kruse, column 2 lines 35-58, note determining impact of proposed policy changes and any conflicts it has with previous policies, e.g. earlier change requests); and 
invalidating the later change request in response to the affected ones of the plurality of computing software and hardware resources being locked by the central repository (Kruse, figure 5, column 16 lines 22-30; note changes may be discarded in response to the impact warnings of the proposed policy); 
the central repository comprises another hardware resource (Kruse, figure 1, column 2 lines 35-67, column 5 lines 8-17 and 50-62; note policy management service for computing resources with change request tool), and
the affected ones of the plurality of computing software and hardware resources include a first set of computing software and hardware resources that are directly affected by the later change request (Kruse, figures 1 and 5, column 2 lines 35-58, column 5 line 50 - column 6 line 26; note requesting a change from a default policy to prevent reads from a class of storage would prevent a user from reading from such resources, which means it was determined what resources would be affected by the change; note impact of changes to existing policies are determined from proposed policy changes, e.g. later change request);
While Kruse teaches a conflict management system that identifies conflicts to policy changes for computing resources, Kruse doesn’t specifically teach locking, by the central repository, the affected ones of the plurality of computing software and hardware resources by preventing changes to the affected ones of the plurality of computing software and hardware resources by the later change request; and wherein: the earlier change request includes a first timeslot during which the earlier change request is to be implemented; the later change request includes a second timeslot during which the later change request is to be implemented; and the second timeslot overlaps the first timeslot, and the central repository comprises another hardware resource; a second set of computing software and hardware resources that are indirectly affected by the later change request based on being in a subordinate network hierarchy which is dependent on the first set of computing software and hardware resources; and the subordinate network hierarchy of the second set of computing software and hardware resources is at a lower network hierarchy level than a network hierarchy level of the first set of computing software and hardware resources.  However, Magnuson is in the same field of endeavor, change management, and Magnuson teaches:
receiving, by a central repository of a computing infrastructure, a later change request, from a change request tool, for at least one of a plurality of computing software and hardware resources of the computing infrastructure that is connected to the central repository over a network (Magnuson, [0006, 0019]; note receiving a scheduled change request); 
determining, by the central repository, which ones of the plurality of computing software and hardware resources would be affected by the later change request (Magnuson, [0006, 0019]; note determining affected resources of the change request);
locking, by the central repository, the affected ones of the plurality of computing software and hardware resources by preventing changes to the affected ones of the plurality of computing software and hardware resources by the later change request (Magnuson, [0006,0024], note blackout windows that define time periods that no changes can occur to the resources, which is interpreted as locking affected resources); 
determining, by the central repository, that the later change request conflicts with an earlier change request (Magnuson, [0006, 0019, 0034]; note determining change conflicts between multiple change requests); and 
wherein: the earlier change request includes a first timeslot during which the earlier change request is to be implemented (Magnuson, [0019], note determining conflict risk of multiple change orders for the same resource having overlapping implementation schedules.  This means that an earlier change request includes a first timeslot to be implemented); 
the later change request includes a second timeslot during which the later change request is to be implemented (Magnuson, [0019], note determining conflict risk of multiple change orders for the same resource having overlapping implementation schedules.  This means that a later change request includes a second timeslot to be implemented);  and 
the second timeslot overlaps the first timeslot (Magnuson, [0019], note determining conflict risk of multiple change orders for the same resource having overlapping implementation schedules.  This means that the second timeslot overlaps the first timeslot), and 
the central repository comprises another hardware resource (Magnuson, [0006], note change management system detects, reports, and tracks computing resources for the entire system).
the affected ones of the plurality of computing software and hardware resources include a first set of computing software and hardware resources that are directly affected by the later change request (Magnuson, [0006, 0019]; note determining directly affected resources of the change request) and a second set of computing software and hardware resources that are indirectly affected by the later change request based on being in a subordinate network hierarchy which is dependent on the first set of computing software and hardware resources (Magnuson, [0014-0015, 0017, 0029-0030], note the change management system includes a model that represents various resources, their dependencies, and relationships among the various resources.  For example, a configuration item for a server may contain configuration items for one or more applications, while configuration items for application resources may contain configuration items for application program resources that make up the application resources.  This is interpreted as a second set of computing software and hardware resources at a software level which is subordinate in a network hierarchy, e.g. applications being subordinate in a network hierarchy to servers; note the change management system will reference this data to determine interrelationships among the resources and use it to organize, analyze, track, and communicate information about the planned changes; note the conflict analysis engine may analyze various resource relationships to identify one or more resources involved in the change order to determine conflicts that need to be resolved); and
the subordinate network hierarchy of the second set of computing software and hardware resources is at a lower network hierarchy level than a network hierarchy level of the first set of computing software and hardware resources (Magnuson, [0014-0015, 0017, 0029-0030], note the change management system includes a model that represents various resources, their dependencies, and relationships among the various resources.  For example, a configuration item for a server may contain configuration items for one or more applications, while configuration items for application resources may contain configuration items for application program resources that make up the application resources.  This is interpreted as a second set of computing software and hardware resources at a software level which is subordinate in a network hierarchy, e.g. applications being subordinate in a network hierarchy to servers).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 16:
Kruse as modified shows the computer program product as disclosed above;
Kruse as modified further teaches:
receiving, by the central repository, a subsequent change request for at least one of the plurality of computing software and hardware resources (Kruse, column 2 lines 35-67, note receiving multiple change requests) (Magnuson, [0006, 0019] note receiving multiple change requests after a change order has already been scheduled); 
determining, by the central repository, which of the plurality of computing software and hardware resources would be affected by the subsequent change request (Kruse, figures 1 and 5, column 2 lines 35-58, column 5 line 50 - column 6 line 26; note requesting a change from a default policy to prevent reads from a class of storage would prevent a user from reading from such resources, which means it was determined what resources would be affected by the change; note impact of changes to existing policies are determined from proposed policy changes, e.g. later change request) (Magnuson, [0006, 0019]; note determining affected resources of the change request); 
determining, by the central repository, that the subsequent change request is not in conflict with the earlier change request (Kruse, column 2 lines 35-58, note determining impact of proposed policy changes and any conflicts it has with previous policies, e.g. earlier change requests) (Magnuson, [0006, 0019, 0034]; note determining change conflicts between multiple change requests); and 
locking the affected ones of the plurality of computing software and hardware resources that would be affected by the subsequent change request (Magnuson, [0006,0024], note blackout windows that define time periods that no changes can occur to the resources, which is interpreted as locking affected resources).
wherein the subsequent change request occurs during at least one of the first timeslot and the second timeslot (Magnuson, [0019], note determining conflict risk of multiple change orders for the same resource having overlapping implementation schedules.  This means it was determined that a change request occurs during a timeslot of a previous change request, e.g. first or second timeslot).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 17:
Kruse as modified shows the computer program product as disclosed above;
Kruse as modified further teaches:
determining, by the central repository, at least one owner of the plurality of computing software and hardware resources that would be affected by the subsequent change request using a database of the central repository (Kruse, column 16 lines 31-67, note requiring approval from a user for the change request) (Magnuson, [0020, 0014-0017, 0026], note identifying any resources involved in the change orders and communicating conflicts to the appropriate resources such (e.g. contacts having implementer, affected user, or change manager; roles in a context for the change orders, information technology resources 115n involved in or impacted by the change orders, etc.), which is interpreted as including the owner; note the change management system using a database of the central repository); and
notifying, by the central repository, the at least one owner of the subsequent change request (Kruse, column 16 lines 31-67, note requiring approval from a user for the change request and notifying that user) (Magnuson, [0020, 0026], note identifying any resources involved in the change orders and communicating conflicts to the appropriate resources such (e.g. contacts having implementer, affected user, or change manager; roles in a context for the change orders, information technology resources 115n involved in or impacted by the change orders, etc.), which is interpreted as including the owner).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 18:
Kruse as modified shows the computer program product as disclosed above;
Kruse as modified further teaches:
receiving, by the central repository, approval of the subsequent change request from the at least one owner (Kruse, column 4 lines 37-52, column 16 lines 30-67, note approving the policy change) (Magnuson, [0020-0021, 0026, 0028], note identifying any resources involved in the change orders and communicating conflicts to the appropriate resources such (e.g. contacts having implementer, affected user, or change manager; roles in a context for the change orders, information technology resources 115n involved in or impacted by the change orders, etc.), which is interpreted as including the owner.  Note resolving the conflicts is interpreted as approving the change request); 
notifying, by the central repository, at least one change implementor of the subsequent change request (Kruse, column 4 lines 37-52, column 16 lines 30-67, note approving the policy change) (Magnuson, [0020-0021, 0026, 0028], note identifying any resources involved in the change orders and communicating conflicts to the appropriate resources such (e.g. contacts having implementer, affected user, or change manager; roles in a context for the change orders, information technology resources 115n involved in or impacted by the change orders, etc.), which is interpreted as including the owner.  Note resolving the conflicts is interpreted as approving the change request); and 
implementing, by the central repository, the subsequent change request in the plurality of computing software and hardware resources that are affected by the subsequent change request (Kruse, figure 5, column 16 lines 22-30, note implementing update) (Magnuson, figure 2, [0025], note implanting change orders).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 20:
Kruse as modified shows the computer program product as disclosed above;
Kruse as modified further teaches:
notifying, by the central repository, a change requester that submitted the later change request of the invalidation of the later change request (Kruse, column 16 lines 31-57, note notifications or alerts may be generated if the change request is not approved) (Magnuson, [0026], note notifying the change requester of the conflicts to the request).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).

Regarding Claim 21:
Kruse as modified shows the method as disclosed above;
Kruse as modified further teaches:
wherein the subordinate network hierarchy of the second set of computing software and hardware resources is at a lower network hierarchy level than a network hierarchy level of the first set of computing software and hardware resources (Magnuson, [0014-0015, 0017, 0029-0030], note the change management system includes a model that represents various resources, their dependencies, and relationships among the various resources.  For example, a configuration item for a server may contain configuration items for one or more applications, while configuration items for application resources may contain configuration items for application program resources that make up the application resources.  This is interpreted as a second set of computing software and hardware resources at a software level which is subordinate in a network hierarchy, e.g. applications being subordinate in a network hierarchy to servers).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).
Regarding Claim 22:
Kruse as modified shows the method as disclosed above;
Kruse as modified further teaches:
wherein the second set of computing software and hardware resources are at a software level which is subordinate in a network hierarchy to the first set of computing software and hardware resources at a hardware software level (Magnuson, [0014-0015, 0017, 0029-0030], note the change management system includes a model that represents various resources, their dependencies, and relationships among the various resources.  For example, a configuration item for a server may contain configuration items for one or more applications, while configuration items for application resources may contain configuration items for application program resources that make up the application resources.  This is interpreted as a second set of computing software and hardware resources at a software level which is subordinate in a network hierarchy, e.g. applications being subordinate in a network hierarchy to servers).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Magnuson because this would improve the efficiency and accuracy of the change management system (Magnuson, [0005]).
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Westerfeld et al. (US2011/0302290) teaches a change management system that detects change request scheduling conflicts.
Nigam et al. (US2015/0142728) and Draper et al. (US2012/0137278) teach determine upgrade dependencies amongst network resources in enterprise upgrade operations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        12/9/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152